 1                                                     United States District Judge Mary Alice Theiler

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8
     WADE LEWIS SANFORD,                          )
 9                                                ) CIVIL NO. 3:17-cv-05820-MAT
                           Plaintiff,             )
10                                                ) ORDER FOR EAJA FEES, COSTS, AND
     vs.                                          ) EXPENSES
11                                                )
     NANCY BERRYHILL,                             )
12   Acting Commissioner of Social Security,      )
                                                  )
13
                           Defendant.             )
14                                                )

15          Based upon Plaintiff’s Motion for EAJA Fees, Costs, and Expenses, it is hereby

16   ORDERED that attorney’s fees in the total amount of $5,638.33 (which is for work performed
17   by Jeffrey Baird) and expenses in the amount of $3.63 (for postage) pursuant to the Equal Access
18
     to Justice Act, 28 U.S.C. § 2412(d), and costs in the amount of $435.20 (for photocopies and
19
     filing fee) pursuant to 28 U.S.C. § 1920; 31 U.S.C. § 1304(a), shall:
20
            1. Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586; 130 S.
21
               Ct. 2521 (2010) and delivered via check to Plaintiff’s counsel, Elie
22             Halpern, at his office at Halpern Olivares PLLC, 2102 Carriage Drive SW,
               Building E102, Olympia, WA 98502; however,
23
                        2. If the U.S. Department of the Treasury determines that
24              Plaintiff’s EAJA fees, expenses, and costs are not subject to any offset
                allowed under the Department of the Treasury’s Offset Program, then the
25              check for EAJA fees, expenses, and costs shall be made payable to
                                                                    Halpern Olivares PLLC
                                                                    2102 Carriage Drive SW, Building E102
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES –                     Olympia, WA 98502
     «F494»1                                                        (360) 753-8055, Fax: (360) 753-8584
 1             Plaintiff’s attorney, Elie Halpern, and delivered via check to Mr.
               Halpern’s office at Halpern Olivares PLLC, 2102 Carriage Drive SW,
 2             Building E102, Olympia, WA 98502.
 3          DATED this 2nd day of October, 2018.

 4

 5

 6
                                                   A
                                                   Mary Alice Theiler
 7                                                 United States Magistrate Judge

 8

 9

10   Presented by:

11
     s/Elie Halpern
12   Elie Halpern, WSB No. 1519
13   Attorney for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25
                                                            Halpern Olivares PLLC
                                                            2102 Carriage Drive SW, Building E102
     ORDER FOR EAJA FEES, COSTS, AND EXPENSES –             Olympia, WA 98502
     «F494»2                                                (360) 753-8055, Fax: (360) 753-8584
